                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION

KATHY ANDERS,                               )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )
                                            )       No. 1:19-CV-00278-FDW
ANDREW M. SAUL,                             )
Commissioner of                             )
Social Security,                            )
                                            )
       Defendant.                           )

                                            ORDER

       THIS MATTER is before the Court on Kathy Anders’ Motion for Attorneys’ Fees (Doc.

No. 18), the Commissioner’s response indicating a neutral position on the motion (Doc. No. 19),

and Anders’ reply in support of her motion (Doc. No. 22). For the reasons stated in both Anders’

Motion (Doc. No. 18) and Reply (Doc. No. 22), the motion is GRANTED.

       It is therefore ORDERED that the Commissioner of Social Security pay to Anders’

counsel, Charlotte W. Hall, the sum of $9,957.00, sent to her office at P.O. Box 58129, Raleigh,

North Carolina 27658, and that Anders’ counsel pay to Anders the sum of $4,600.00 and upon the

payment of such sums, this case is dismissed with prejudice.

       IT IS SO ORDERED.


                                       Signed: December 17, 2020




         Case 1:19-cv-00278-FDW Document 23 Filed 12/17/20 Page 1 of 1
